DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiotani et al. (US Publication 2011/0140502).
In regards to claims 1-6, 8-10, 12-14, 17-20, Shiotani et al. discloses the claimed limitations including a seat belt system for protecting an occupant of a vehicle, the system comprising:
a belt webbing (4) connected to a seat belt retractor (3);
wherein the retractor includes a frame (8);
a spool (9) configured to be fixed to one end of a webbing so that the webbing may be wound around the spool, the spool being rotatably mounted at both ends to the 
an energy absorbing device (EA mechanism) configured to absorb energy when the spool is rotated in the webbing extraction direction after an emergency event has occurred;
a mechanism for cancelling the operation of the energy absorbing device by preventing motion of the spool in the webbing extraction direction (Reference is made to Paragraph 0044);
 wherein the mechanism includes a wedge member (pawl) that wedges in a position between the spool and the retractor frame to thereby prevent further movement of the spool in the webbing extracting direction;
wherein the wedge member wedges into a position between the spool and the retractor frame has teeth thereon, and the teeth engage with a flange on the spool (Reference is made to Paragraph 0044);
wherein the mechanism for cancelling the operation of the energy absorbing device includes a pyrotechnic device (gas generator) for providing a force to drive the wedge member into a wedged position between the spool and the retractor frame (Reference is made to Paragraphs 0042-0044);
wherein the wedge member forces the spool to engage the retractor frame to thereby prevent further movement of the spool in the webbing extraction direction (11 and 8 are locked together);

wherein the wedge member prevents rotation of the spool, thereby ceasing the operation of the energy absorption device when the wedge member is in the final position in the gap between the spool and a frame of the retractor (Reference is made to Paragraph 0044 and Figures 3 and 7);
wherein the mechanism for cancelling the operation of the energy absorbing device includes a pawl pivotably mounted on the frame, and wherein the pawl is configured to be driven to pivot into a position to engage the spool and prevent further movement of the spool in the webbing extraction direction (Reference is made to Paragraph 0044);
wherein mechanism for cancelling the operation of the energy absorbing device includes a flexible band (16) that wraps around at least a portion of the spool, and wherein the band is configured to be cinched around the spool to thereby prevent further rotation of the spool in the webbing extraction direction;
wherein the energy absorbing device comprises a torsion bar (10) mounted onto the spool and wherein the mechanism prevent the torsion bar from twisting (Reference is made to Paragraph 0044);
wherein the torsion bar is located along a rotational axis of the spool (Reference is made to Figure 2);
wherein the system further comprises:
a sensor to detect vehicle acceleration (13);

wherein the seat belt system is positioned behind a front seat of a vehicle;
further comprising: a pre-tensioning device (PT1) that provides tension to the seat belt webbing;
wherein the energy absorbing device comprises a torsion bar (10) mounted onto the spool (9) along a rotational axis of the spool, and wherein the torsion bar has one end free to rotate unless the free end is inhibited from rotating when the mechanism for cancelling the operation of the energy absorbing device is activated (Reference is made to Paragraph 0044).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. in view of Nagata et al. (US Publication 2012/0013111).
In regards to claims 15, Shiotani et al. discloses the claimed limitations excluding a controller.
Nagata et al. discloses a retractor including a controller for receiving signals from the sensor and for activating the mechanism for cancelling the operation of the energy absorbing device in response to the signals received from the sensor (Reference is made to Paragraph 0052).
.
Allowable Subject Matter
Claims 7, 11 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 8, 2012 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards to the arguments pertaining to claims 1 and 12, the specification of the current application in Paragraphs 0022-0024 details the operation of the EA cancellation mechanisms.  Examiner notes, according to Paragraph 0022, the EA cancellation mechanism is activated and engages the spool, the EA is not cancelled immediately, the wedge (80) is drawn along the spool, further energy is absorbed, the wedge is drawn deeper into engagement with the spool, further energy is absorbed and finally the wedge will wedge the spool flange with the retractor frame.  Examiner notes that even during the final wedging stage between the spool flange and the retractor, energy will be absorbed until all spool motion is halted, due to the connection between the spool and the torsion bar.
The arguments appear to assert that the prior art EA cancellation mechanism must immediately halt the absorption of any and all energy by 
Examiner further notes, while all three embodiments detailed in Paragraphs 0022-0024 detail varying degrees of ability to prevent the motion of the spool, none appear to be instantaneous and none would preclude forces, which are large enough to cause elastic deformation of the EA cancellation mechanisms structures, from twisting the torsion bars.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616